Shea, J., with whom, Callahan, J.,
joins, dissenting. I agree with the majority that this case is largely governed by the decision of the United States Supreme Court in Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 102 S. Ct. 2613, 73 L. Ed. 2d 248 (1982), which invalidated a Massachusetts statute mandating *709closure of the courtroom during the trial testimony of minor victims of sexual offenses as violative of the right of the press and the public to attend a criminal trial. Globe Newspaper Co. recognized, however, that the interest of the state in “safeguarding the physical and psychological well-being of a minor—is a compelling one.” Id., 607. “That interest could be served just as well by requiring the trial court to determine on a case-by-case basis whether the State’s legitimate concern for the well-being of the minor victim necessitates closure.” Id., 609. The determinative issue is “whether closure is necessary to protect the welfare of a minor victim. Among the factors to be weighed are the minor victim’s age, psychological maturity and understanding, the nature of the crime, the desires of the victim, and the interests of parents and relatives.” Id., 608.
The trial court in my judgment followed the criteria set forth in Globe Newspaper Co. in deciding that the defendant’s five year old daughter and four year old son should be permitted to testify on videotape outside the courtroom and without his visible presence. Although the videotaping order satisfied the procedures specified in General Statutes § 54-86g, which became effective on October 1, 1985, almost one month after completion of the trial, the court did not rely upon the general presumption of the statute that all sexual abuse victims less than thirteen years old are likely to be harmed if required to testify in a courtroom. The court heard the testimony of two clinical psychologists with expertise in child abuse cases concerning the “high probability that the child would be traumatized” if required to testify in the “threatening environment of the formal courtroom setting.” One of them had examined the children and had concluded that “for either of them to testify in person before the accused would be traumatizing.” The court expressly referred to this testimony in the memorandum granting the state’s *710motion for videotaping. Thus, the references in the majority opinion to the “generalization that sexually abused children invariably suffer traumatic injury by testifying in the presence of the press and the general public” and to “a per se rule” do not apply to the case before us.
The majority opinion does not challenge the sufficiency of the evidence before the court to support the conclusion that the “psychological well-being” of the five year old child whose testimony was admitted at trial would be seriously harmed by the experience of testifying in a courtroom “eye-ball to eye-ball” with her father concerning the incidents when he abused her sexually. Nor is it maintained that the criteria for the “case-by-case” approach established by Globe Newspaper Co. were not satisfied. Instead, the opinion engrafts upon the Globe Newspaper Co. standard for balancing the likelihood of psychological harm to the child against the primacy of first amendment values a further requirement, that the state demonstrate by “clear and convincing evidence” that “the minor victim would be so intimidated, or otherwise inhibited, by the physical presence of the defendant that the trustworthiness of the victim’s testimony would be seriously called into question.” (Emphasis added.) Furthermore, this unprecedented standard for determining whether the testimony of a child sexual abuse victim may be videotaped is made the “primary focus of the trial court’s inquiry,” thus relegating to secondary status the risk of psychological harm to the child, which Globe Newspaper Co. singles out as the relevant consideration where first amendment infringements are involved.
The majority opinion offers little useful guidance concerning the showing to be made in the trial court necessary to establish that the “trustworthiness” of a child victim’s testimony would be suspect unless videotaped. Presumably the determination is to be made ordinar*711ily in advance of the trial so that the proceeding will not be interrupted and sufficient time will be available to arrange for videotaping, if it is ordered. Without some actual experience where the child has been unable to testify adequately in a courtroom setting, however, it is not readly apparent that a “clear and convincing” demonstration complying with the majority’s novel standard can be made, assuming the usual conflict between the opinions of experts produced by the state and those of the defendant. As a practical matter, I fear that many child victims will be obliged to testify without the benefit of the safeguards designed by § 54-86g to mollify the impact of the experience of reliving the crime itself that their testimony entails and thus to protect their mental health. However serious the risk of harm to the child, under the majority view, unless the reliability of the testimony would be substantially impaired by testifying before the defendant in the normal courtroom setting, the measures intended by the legislature to lessen the psychological impact of the testimonial experience upon the child cannot be utilized.
I am not convinced that this result is required by the right of confrontation guaranteed to a defendant by the sixth amendment to our federal constitution. No impairment of the defendant’s right to cross-examine can be found in the procedures used by the court to videotape the testimony of the victim in this case. I disagree with the majority that “the right of physical confrontation is an equally fundamental component” of this sixth amendment right and that physical confrontation “enhances” the truth-seeking process where the witness is a child sexual abuse victim and the defendant is a family member, as in this case. In such instances, “eye-ball to eye-ball” presence of the defendant is likely to result not only in the traumatization of the child but also in the repression or distortion of his testimony. The legislative judgment embodied in § 54-86g, author*712izing videotaping in such cases, reflects a more realistic view of human nature than that of the majority.
We shall never know whether the majority's reliance in this case upon the federal constitution is well founded or otherwise, because the majority opinion has precluded a more authoritative determination of that question by exercising the option given to state courts for avoiding review of their decisions by the United States Supreme Court in accordance with Michigan v. Long, 463 U.S. 1032, 1041, 105 S. Ct. 3469, 77 L. Ed. 2d 1201 (1983). The express reliance upon the parallel right of confrontation contained in our state constitution as an independent ground for the decision apparently insulates from further review the conclusion of the majority that the federal right demands a “trustworthiness" determination as a prerequisite to videotaping a child sexual abuse victim’s testimony.
Although I have blinked at the practice in the past, I believe that it ill serves the development of the law in this country thus to remove decisions of state courts upon federal constitutional provisions from the scrutiny of our highest court. Where a state court rests its decision upon the federal constitution as an alternative to a state constitutional ground, that declaration of federal law should be subject to challenge in order to clarify whether a state constitutional amendment alone would be effective. Where there is no substantial textual difference between the federal and state constitutional provision, as is true of our parallel right of confrontation clauses, it would be far more appropriate, in the absence of applicable state precedent, to reserve consideration of the state constitutional provision until after a definitive resolution of the federal issues has been obtained. See State v. Opperman, 247 N.W.2d 673, 674-75 (S.D. 1976). The determination can then be made, if our assumptions regarding the federal counterpart prove incorrect, of whether we should adopt *713a different interpretation of the similar state constitutional provision. By prematurely resorting to our state constitution as an independent ground we create an unnecessary ambiguity and also deprive ourselves of the light that further review of our decision would shed upon the federal precedent we have largely relied upon in reaching our conclusions in respect to both the federal and state constitutional grounds advanced in support thereof.
The majority perceive in our state constitutional provision a greater emphasis upon the necessity of the visible presence of the defendant during the testimony of a witness than the federal constitutional right of confrontation may warrant. We have previously read these parallel provisions to afford the same protection to a criminal defendant. Although there is no significant textual difference between them, this court unquestionably has the power to construe article first, § 8, of our state constitution to provide greater protection to a defendant than required by the sixth amendment to the federal constitution. For the reasons given, however, I would defer the resolution of that issue until a more authoritative determination of the scope of federal protection can be obtained than this court can furnish. Nevertheless, since the majority has chosen to eschew the edification upon the federal issue that our highest court might provide, I am constrained to express my present view that our state constitutional right of confrontation does not require, any more than its federal counterpart, that the state’s interest in protecting children from pyschological harm be relegated to the status of a secondary consideration in deciding whether videotaping without the visible presence of a defendant is appropriate. That interest, where the court properly finds that a child sexual assault victim is likely to be seriously harmed by testifying before the defendant in a courtroom, is sufficient to outweigh the defend*714ant’s traditional right to be present in person during the testimony of a witness so long as his right of cross-examination remains unhampered, as the procedures followed by the trial court in this case have ensured.
Accordingly, I would affirm the judgment.